Citation Nr: 0605207	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  02-17 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for asbestosis.

2. Entitlement to an increased initial disability rating for 
degenerative disc disease of the lumbar spine, rated as 20 
percent disabling prior to July 9, 2004, and as 40 percent 
disabling from July 9, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel
INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).    

In December 2003, the veteran testified at a hearing before 
the undersigned Acting Veterans law Judge, and a transcript 
of that hearing is of record. 

In June 2004, the Board issued a decision, denying service 
connection for right ear hearing loss, and remanded the issue 
of service connection for asbestosis and the issue of a 
higher rating for the low back disability for additional 
procedural and evidentiary development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directives is required.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In August 2004, the RO increased the rating for degenerative 
disc disease of the lumbosacral spine to 40 percent, 
effective from July 9, 2004.  

In July and September 2004 and February 2005, the veteran 
raised the issue of service connection for hearing loss, and, 
in October 2004, he raised the issue of an earlier effective 
date for the grant of service connection for the back 
disability.  These issues are referred to the RO for 
appropriate action.  

In November and December 2005 and in January 2006, the 
veteran submitted additional evidence to the Board, and 
through his representative he has waived initial 
consideration of the evidence by the RO. 



FINDINGS OF FACT

1. Asbestosis is not currently shown.

2. Prior to July 9, 2004, degenerative disc disease of the 
lumbar spine was manifested by no more than moderate 
limitation of motion of the lumbar spine without severe 
intervertebral disc syndrome characterized by recurring 
attacks with intermittent relief or forward flexion of 30 
degrees or less or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
or radiculopathy or neuropathy. 

3. From July 9, 2004, degenerative disc disease of the lumbar 
spine is manifested by forward flexion limited to 30 degrees 
or less without unfavorable ankylosis or incapacitating 
episodes having a total duration of at least six weeks but 
during the past 12 months or mild incomplete paralysis.


CONCLUSIONS OF LAW

1. Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2005).

2. Prior to July 9, 2004, the criteria for an initial rating 
higher than 20 percent for degenerative disc disease of the 
lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 & 2002); 38 C.F.R. §§ 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292, 5293 (as in effect prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (as in effect September 26, 2003). 

3. From July 9, 2004, the criteria for an initial rating 
higher than 40 percent for degenerative disc disease of the 
lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 & 2002); 38 C.F.R. §§ 4.40. 4.45, 4.59, 4.71a,  
Diagnostic Codes 5235-5243 (2005). 

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial 
adjudication by the RO.  

On the issue of service connection for asbestosis, the RO 
provided pre-adjudicatory VCAA notice by letter in October 
2001 and July 2002.  The notices included the type of 
evidence that the RO requested to substantiate the claim of 
service connection.  The veteran was informed that VA would 
obtain service medical records, VA records, and records of 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.

In the Board's remand of June 2004, the Board directed the RO 
to ensure VCAA compliance.  In June 2004, the RO notified the 
veteran of the evidence needed to substantiate the claim, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 


causing an injury or disease.  In the supplemental statement 
of the case, dated in April 2005, the RO cited 38 C.F.R. 
§ 3.159 with the provision that the claimant provide any 
evidence in his possession that pertained to a claim.  

On the claim for increase, the RO provided post-adjudicatory 
VCAA notice by letter in March and October 2003.  The notices 
included the type of evidence needed to substantiate the 
claim, namely, evidence that the disability had increased in 
severity.  The veteran was again on notice of which 
information and evidence that VA would obtain and, and which 
information and evidence he was expected to provide.  As 
previously mentioned, in Board's remand of June 2004, the RO 
was directed to ensure VCAA compliance.  The RO then sent a 
second VCAA notice by letter in June 2004.  In the April 2005 
supplemental statement of the case, the RO cited 38 C.F.R. 
§ 3.159 with the provision that the claimant provide any 
evidence in his possession that pertained to a claim.  

To the extent that some provisions of the VCAA notice came 
after the initial adjudications, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  The action of RO described above cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claims as he had the opportunity to submit additional 
argument, which he did, and evidence, and to address the 
issues at a hearing, which he did too.  For these reasons, 
the veteran has not been prejudiced by timing of the VCAA 
notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. 
§ 3.159(c)(4), VA will provide a medical examination if an 
examination is necessary to decide the claim.  In its remand, 
the Board determined that such examination was necessary to 
decide the claims and directed that the veteran be afforded 
examinations.  These were accomplished.  As the veteran has 
not identified additional evidence, and as there is otherwise 
no additional evidence to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  For above reasons, no further development is needed to 
ensure VCAA compliance.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
1. Asbestosis

The service medical records contain no complaint, finding, or 
history of lung disease.  On separation, a chest X-ray was 
negative.  Service records do show the veteran was aboard 
ship on two occasions and spent about two weeks aboard two 
different ships.  His primary duties were listed ammo carrier 
and motor vehicle operator. 

After service, on VA examination in September 1973, a chest 
X-ray was negative. 

In 1987, a chest X-ray revealed pleural thickening compatible 
with asbestos inhalation. 

In October 2000 and May 2001, a chest X-ray was negative for 
active disease. 

Records of C.L.J., MD, disclose that in June 2001 the veteran 
presented with at least a 14 year history of asbestos 
exposure after service and a diagnosis by X-ray of asbestosis 
in 1995.  The physician reported that a chest X-ray was 
interpreted by a B-reader as consistent with pneumoconiosis 
and pleural thickening.  The physician's impression, based on 
a history of industrial exposure over a prolonged period of 
time to asbestos, was asbestosis related lung disease.  The 
physician made similar statements in February 2003 and in 
June 2004. 
On VA examination in February 2002, the diagnosis was 
asbestos related lung disease by history.  A chest X-ray was 
normal.   

VA records dated after February 2002 reveal negative findings 
related to asbestosis.  On pulmonary evaluation in April 
2002, a chest X-ray and pulmonary function testing revealed 
no active disease.  In August 2002, the impression was no 
evidence of asbestosis.  

On VA examination in July 2004, the examiner concluded that 
the veteran should be further evaluated for probable 
asbestosis.  In an addendum in December 2004, the examiner 
reported that the claims folder was reviewed.  The examiner 
also reported that a chest X-ray in July 2004 was negative 
for asbestosis and CT scan of the chest in October 2004 
revealed no evidence of asbestosis or asbestos-related 
pleural disease.  After a review of the private physician's 
statements, the examiner expressed the opinion that the 
veteran did not have asbestosis or asbestos-related lung 
disease despite a brief exposure to asbestos while he was in 
service.  

Chest X-rays in September and November 2005 revealed no 
interval change or acute abnormality. 

Analysis

In support of his claim, the veteran stated that he was 
exposed to asbestos in service while working on trucks and 
while on naval ships.  He has explained that his bunk was 
always near the asbestos pipes on the ship.  He also argued 
that he was exposed to asbestos at a VA hospital, while 
accompanying his father who worked there, and that he 
installed ceramic tile after service and may have been 
exposed to asbestos. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the purpose of analysis, assuming without deciding that 
the veteran was exposed to asbestos during service, there is 
no medical evidence that he current suffers from asbestosis 
on the basis of X-ray and CT scan findings in 2004 and in 
2005.  Although a private physician diagnosed asbestos-
related lung disease, the physician did not diagnosis 
asbestosis or relate the asbestos-related lung disease to 
exposure to asbestos during service. 

As a layman, the veteran is not competent to offer an opinion 
on a matter that requires a medical diagnosis or involves the 
etiology of a medical condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In the absence of medical evidence of current asbestosis, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.).  
Consequently, absent medical evidence of current asbestosis, 
service connection cannot be granted.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) (A veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.).  As the Board may consider only independent 
medical evidence to support its finding and as the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


2. Increased Rating 

During service, the veteran injured his back.  In a September 
2002 rating decision, the RO granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
20 percent rating under Diagnostic Code 5292, effective from 
August 2001.  The veteran filed a notice of disagreement with 
the rating decision, claiming the condition was more than 20 
percent disabling.  The RO increased the rating to 40 percent 
under Diagnostic Code 5243, effective from July 9, 2004.  

Disability ratings are determined by comparing the present 
symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities, 38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4.  The Schedule is based on the average 
impairment of earning capacity.  Disabilities are assigned 
separate diagnostic codes.  

The veteran is appealing the initial assignment of a 
disability rating following the awards of service connection.  
In such a case, consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293, now renumbered as Diagnostic Code 5243.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable will apply.  Further, VA's General Counsel has held 
that if the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that VA 
may, if warranted by the facts of the claim, award a benefit 
based on a change in law retroactive to, but no earlier than, 
the effective date of the change.  VAOPGCPREC 7-2003.  The 
Board is bound by that ruling.

The Board has reviewed all the medical evidence in this case, 
including the VA examinations and medical records.  The Board 
will summarize the relevant evidence where appropriate.

VA and private treatment records from 2001 to 2005 show 
complaints of back pain radiating into the lower extremities, 
as well as, limited range of motion.

On VA examination in February 2002, the veteran complained of 
progressive back pain.  On examination, gait was normal.  
Neurologically, knee and ankle jerks were intact.  Range of 
motion was backward extension to 25 degrees, forward flexion 
to 80 degrees.  Lateral bending was 30 degrees to the left 
and right.  Rotation was 25 degrees to the left and right.  
Lumbar X-rays revealed marked degenerative changes of the 
lumbar spine.  

VA records show that the veteran underwent physical therapy 
for his back and was fitted for orthotics in 2002 and 2003.  
An examination report dated in October 2002 reflects that the 
veteran was quite active, walking up to a mile per day for 
exercise.  Clinical back examination showed adequate flexion 
to the floor, but the back demonstrated tenderness.  The 
assessment was extensive lumbosacral spine spondylosis with 
facet syndrome.  In May 2003, he reported he had not been 
hospitalized for his back.  In June 2003, he was noted to 
have crutches, corset and moist pads for low back pain.  EMG 
at that time showed no evidence of radiculopathy.  Gait was 
noted as non-antalgic with a normal stride.  Motor strength 
was 5/5 bilaterally.  The straight leg raising was positive.  
The veteran sought emergency care in November 2003 for back 
pain.  He was not hospitalized.  

A MRI in March 2004 showed degenerative disc disease of the 
lumbar spine. 

On VA examination in July 2004, the examiner reported that he 
had reviewed the claims folder.  The veteran complained of 
fairly constant pain radiating down his legs.  The examiner 
referred to the MRI in March 2004 and an EMG in May 2003, 
which showed no evidence of radiculopathy or neuropathy in 
the left lower extremity.  

On physical examination, forward flexion was to 20 degrees, 
extension to 0 degrees, lateral flexion to 20 degrees on the 
right and 15 degrees on the left.  There was moderately 
severe muscle spasm and tenderness with flattening of the 
lordotic curve.  The straight leg raising test elicited pain 
at 30 degrees but no radiation was elicited.  Neurological 
examination revealed deep tendon reflexes 2+ at knees and 1+ 
at the ankles.  Motor examination showed strength of 5+/5+.  
Sensory examination was intact, and pinprick was diminished 
throughout the legs.  The impression was chronic low back 
pain with degenerative changes. The examiner felt the veteran 
had intermittent sciatic symptomatology.  

VA records, dated through 2005, show that the veteran was 
continuing to receive medication for his back pain.  In 
February 2005, he reported his pain was a 0 on a scale of 0 
to 10.  Also in February 2005, he was reportedly satisfied 
with his pain control.  In March 2005, he was noted to be 
taking Percocet, twice a day as needed.  In September 2005, 
the low back disability was described as stable on 
medications. 

Analysis

The Board will consider whether an increased rating can be 
granted under either the old criteria for Diagnostic Codes 
5292 or 5293, as well as, under the revised criteria, 
including the General Rating Formula and Diagnostic Code 
5243. 

Prior to July 9, 2004

Regarding the 20 percent rating prior to July 9, 2004, the 
next higher rating under Diagnostic Code 5292 is 40 percent, 
which is the maximum schedular rating for severe limitation 
of motion of the lumbar spine.  Prior to July 9, 2004, VA 
examinations and clinical records demonstrate no more than 
moderate limitation of motion of the lumbar spine.  

The criteria for the next higher rating, 40 percent, under DC 
5293 for degenerative disc disease prior to September 2002, 
are severe recurring attacks of symptoms compatible with 
sciatic neuropathy with intermittent relief.  In this regard, 
the neurological findings were not severe and the EMG 
findings were negative.  In absence of abnormal neurological 
findings, severe impairment is not demonstrated. 

The criteria for the next higher rating, 40 percent, under DC 
5293 for degenerative disc disease after September 2002 are 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  The new criteria also provided 
that the disc syndrome may be evaluated on the basis of 
separate evaluations of chronic orthopedic and neurologic 
symptoms.  When evaluating on the basis of chronic 
manifestations, the orthopedic disability is rated under the 
criteria for the most appropriate orthopedic diagnostic code, 
and the neurologic disability is rated under the most 
appropriate neurologic diagnostic code. 

As for incapacitating episodes, the record does not show that 
the veteran had an incapacitating episode, requiring bed rest 
prescribed by a physician and treatment by a physician.  The 
orthopedic disability was manifested by limitation of motion, 
which was no more than moderate, and no abnormal neurological 
findings were reported. Accordingly, a rating in excess of 20 
percent under DC 5293 in effect after September 2002 is not 
warranted.  

The criteria for the next higher rating, 40 percent, under DC 
5243 for degenerative after September 2002 have not changed, 
including the criteria for incapacitating episodes and for 
rating the disability on the basis of separate evaluations 
for  chronic orthopedic and neurologic symptoms.  

Under 38 C.F.R. § 4.71a, as in effect September 26, 2003, 
disc disease may also be rated under the General Rating 
Formula for Diseases and Injuries of the Spine."  Under the 
General Rating Formula, the criterion for the next higher 
rating, 40 percent, is forward flexion of 30 degrees or less.  
As forward flexion was 80 degrees on examination prior to 
July 2004, the criterion for a 40 percent rating prior to 
July 2004 had not been met. 

As for related factors under 38 C.F.R. §§ 4.40, 4.45 and 
4.59, the Board has considered whether a 40 percent rating 
could be assigned on the basis of addition functional loss 
due pain or painful motion, but the findings, including pain, 
do not more nearly approximate any of the criteria for a 40 
percent rating prior to July 2004.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-205 (1995).  

From July 9, 2004 

The criteria for the next higher rating, 60 percent, under DC 
5243 for degenerative disc disease are incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  As the record does not show that the 
veteran had incapacitating episodes of a total duration of 6 
weeks, requiring bed rest prescribed by a physician and 
treatment by a physician, the criteria for a 60 percent 
rating have not been met from July 9, 2004.

As for chronic manifestations, the orthopedic criterion for 
the next higher rating, 50 percent, under the General Rating 
Formula for Diseases and Injuries of the Spine, is 
unfavorable ankylosis of the entire thoracolumbar spine.  
While limited motion of the back was documented on VA 
examination in July 2004, unfavorable ankylosis was not 
demonstrated as forward flexion was to 20 degrees, extension 
to 0 degrees, lateral flexion to 20 degrees on the right and 
15 degrees on the left.  

As for chronic manifestations, the neurological criterion for 
a compensable rating of 10 percent, is mild incomplete 
paralysis of the sciatic nerve.  On VA examination in July 
2004, the neurological evaluation revealed deep tendon 
reflexes 2+ at knees and 1+ at the ankles.  Motor examination 
showed strength of 5+/5+.  Sensory examination was intact, 
and pinprick was diminished throughout the legs.  The 
impression was intermittent sciatic symptomatology.  The 
finding of intermittent sciatic symptomatology does not 
amount to mild incomplete paralysis, so as to warrant a 
separate compensable rating based on the neurological 
findings.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased rating for the veteran's disability, 
specifically as to a rating in excess of 20 percent prior to 
July 9, 2004, and a rating in excess of 40 percent as of July 
9, 2004.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  While the veteran complained 
of pain associated with his low back disability, the medical 
evidence shows that range of motion was limited secondary to 
pain, but no instability, incoordination, lack of endurance 
or fatigability.  Muscle strength of the lower extremities 
has consistently been normal, with only minimal neurological 
findings.  Any such impairment is contemplated by the 
assignment of the 40 percent disability rating from July 9, 
2004.  Moreover, although the Board is required to consider 
the effect of functional loss due to pain and pain on 
movement, when making a rating determination, the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased rating in excess of 20 percent prior to July 
9, 2004, and in excess of 40 percent from July 9, 2004.

ORDER

Service connection for asbestosis is denied.  

An increased initial disability rating for degenerative disc 
disease of the lumbar spine, rated as 20 percent disabling 
prior to July 9, 2004, and as 40 percent disabling from July 
9, 2004, is denied.




____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


